Citation Nr: 9923692	
Decision Date: 08/20/99    Archive Date: 08/26/99

DOCKET NO.  98-15 907A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to restoration of a 20 percent disability rating 
for herpes zoster with postherpetic neuralgia, currently 
rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran served on active duty from July 1956 to November 
1957 and from September 1990 to May 1991.

This appeal arises from a rating decision of January 1998 
from the Jackson, Mississippi, Regional Office (RO).

The issue developed for appellate review was entitlement to 
an increased disability rating.  However, since the veteran's 
disagreement is with the decision that reduced the disability 
rating, the issue to be decided is whether the veteran is 
entitled to restoration of the disability rating.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran has complained of pain, but the record is 
devoid of objective evidence of other neurologic symptoms.


CONCLUSION OF LAW

The criteria for restoration of a 20 percent disability 
rating for herpes zoster with postherpetic neuralgia are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.344, 4.20, 4.124, 4.124a, Diagnostic Code 8720 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, a plausible claim has been presented.  The 
veteran has not indicated that additional relevant evidence 
of probative value may be obtained which has not been sought 
and associated with the claims folder.  Accordingly, the duty 
to assist him, as mandated by 38 U.S.C.A. § 5107(a) (West 
1991), has been satisfied.

In a rating decision in February 1992, service connection for 
herpes zoster with postherpetic neuralgia was granted with a 
noncompensable disability rating assigned.  A June 1996 
rating decision increased the disability rating to 20 
percent, effective from April 13, 1994.  An October 1997 
rating decision proposed reducing the rating to 10 percent.  
The veteran was advised of this proposed reduction in a 
letter to him, dated October 30, 1997.  In a rating decision 
in January 1998, the disability rating was reduced to 10 
percent, effective April 1, 1998.

Reductions of Department of Veterans Affairs (VA) disability 
ratings are governed by the Code of Federal Regulations 
(1998) which provide in pertinent part that:

Rating agencies will handle cases 
affected by change of medical findings or 
diagnosis, so as to produce the greatest 
degree of stability of disability 
evaluations consistent with the laws and 
VA regulations governing disability 
compensation and pension.  It is 
essential that the entire record of 
examinations and the medical-industrial 
history be reviewed to ascertain whether 
the recent examination is full and 
complete, including all special 
examinations indicated as a result of 
general examination and the entire case 
history.  This applies to treatment of 
intercurrent diseases and exacerbations, 
including hospital reports, bedside 
examinations, examinations by designated 
physicians, and examinations in the 
absence of, or without taking full 
advantage of, laboratory facilities and 
the cooperation of specialists in related 
lines.  Examinations less full and 
complete than those on which payments 
were authorized or continued will not be 
used as the basis of reduction.  Ratings 
on account of diseases subject to 
temporary or episodic improvement, e.g., 
manic depressive or other psychotic 
reaction, epilepsy, psychoneurotic 
reaction, arteriosclerotic heart disease, 
bronchial, asthma, gastric or duodenal 
ulcer, many skin diseases, etc., will not 
be reduced on any one examination, except 
in those instances where all the evidence 
of record clearly warrants the conclusion 
that sustained improvement has been 
demonstrated. . . . Moreover, though 
material improvement in the physical or 
mental condition is clearly reflected the 
rating agency will consider whether the 
evidence makes it reasonably certain that 
the improvement will be maintained under 
the ordinary conditions of life.  38 
C.F.R. § 3.344(a) (1998).

The Board of Veterans' Appeals (Board) notes that the 
provisions of 38 C.F.R. § 3.344(c) (1998) limit the 
application of 38 C.F.R. § 3.344(a) (1998).  The regulation 
provides, in pertinent part, that:

The provisions of paragraphs (a) and (b) 
of this section apply to ratings which 
have continued for long periods at the 
same level (5 years or more).  They do 
not apply to disabilities which have not 
become stabilized and are likely to 
improve.  Reexaminations disclosing 
improvements, physical or mental, in 
these disabilities, will warrant 
reduction in rating.  38 C.F.R. § 
3.344(c) (1998). 

The severity of a disability is ascertained by application of 
the criteria set forth in the Department of Veterans Affairs 
(VA) Schedule for Rating Disabilities contained in 38 C.F.R. 
Part 4 (1998) (Schedule).  The ratings are based on the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

Where the Schedule does not list a specific disability, the 
disability will be rated under criteria where the functions 
affected, anatomical localization, and symptomatology are 
analogous.  38 C.F.R. § 4.20 (1998). 

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  38 C.F.R. 
§ 4.124 (1998).

Under the criteria of Diagnostic Code 8719 for neuralgia of 
the long thoracic nerve, a 30 percent rating is warranted for 
the major arm and a 20 percent is warranted for the minor arm 
where the neuralgia is complete with the inability to raise 
the arm above shoulder and there is a winged scapula 
deformity.  A 20 percent rating is warranted for incomplete 
severe neuralgia on either side, a 10 percent rating is 
warranted for either side where it is moderate, and a 
noncompensable rating is warranted where it is mild.  
38 C.F.R. § 4.124a, Diagnostic Code 8719 (1998).

The effective date of the grant of the 20 percent disability 
rating was in April 1994 and the effective date of the 
reduction was in April 1998.  Therefore, the veteran's 
disability had been in effect for less than five years and 
sustained improvement need not be shown.  38 C.F.R. § 
3.344(a), (c) (1998).

The RO rated the veteran under the criteria of Diagnostic 
Code 8720 for neuralgia of the sciatic nerve affecting the 
lower extremities.  However, the medical evidence does not 
show symptoms in the lower extremities due to the service 
connected postherpetic neuralgia but rather characterizes the 
veteran's disability as a neuralgia of the chest and back.  
The Schedule does not contain rating criteria specific to the 
veteran's postherpetic neuralgia in these areas.  Therefore, 
the disability must be rated under criteria where the 
functions affected, anatomical localization, and 
symptomatology are analogous.  The criteria of Diagnostic 
Code 8719 addresses the area involving the scapula and 
movement of the arm, and thus addresses the neuralgia 
symptoms in the area of the chest and upper back which 
approximates the area of the veteran's symptoms.  Since there 
are no other neurologic rating criteria that approximate the 
area of the veteran's symptoms, Diagnostic Code 8719 is the 
most appropriate rating criteria under which to consider the 
claim.  38 C.F.R. § 4.20 (1998).

The report of a July 1997 VA examination indicates that the 
veteran complained of pain in his back and chest.  The report 
indicates there was no evidence of tenderness or limitation 
of excursion of the chest due to pain.  There were also no 
scars from the herpes type lesions visible or palpable.  The 
impression was that the veteran described postherpetic 
discomfort but that was well beyond the time that it normally 
should subside.  The report also indicates that complaints of 
low back pain were unrelated to the herpes zoster.  This 
evidence indicates that the veteran had complaints of pain 
with no objective evidence of other neurologic symptoms.  The 
maximum that is available for such complaints is incomplete 
moderate neuralgia which is a 10 percent disability rating 
under the criteria of Diagnostic Code 8719.  This is 
consistent with the 10 percent rating assigned.  38 C.F.R. 
§§ 4.124, 4.124a, Diagnostic Code 8719 (1998).

Based on the above, the preponderance of the evidence 
supports the reduction in the veteran's disability rating to 
10 percent.  Accordingly, restoration of the 20 percent 
disability rating for herpes zoster with postherpetic 
neuralgia is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.344, 4.20, 4.124, 4.124a, Diagnostic 
Code 8719 (1998).


ORDER

Restoration of a 20 percent disability rating for herpes 
zoster with postherpetic neuralgia is denied.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 

